PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/897,650
Filing Date: 15 Feb 2018
Appellant(s): L'Oreal



__________________
Michelle E. O’Brien
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 27 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1 February 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 17, 18, 20-23, 28, 32, 33, 36-44, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeoka (EP2082869), in view of Maruyama (U.S. PGPub. 2005/0244483), and Jha (WO03/020231).
Claims 17, 18, 20-23, 28, 32, 33, and 36-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeoka, Maruyama, and Jha as applied to Claims 17, 18, 20-23, 28, 32, 33, 36-44, and 46 above, and further in view of Biedermann (U.S. 5,980,921).

(2) Response to Argument
Appellants continue to argue that Takeoka fails to teach the inclusion of active agents within a film layer in the concentrations claimed, as nothing of the reference, considered solely and in a vacuum, teaches incorporating these agents inside the thin layer.  These arguments continue to fail to take into consideration the information the assembled references, in particular the Maruyama reference, contributes to the understanding of the skilled artisan in terms of the multiple methods of incorporating drugs into polymeric films for topical application to the skin.  Takeoka conveys topical agent delivery compositions and methods of their use similar to those of the topical agent delivery compositions of Maruyama.  On this basis the art relied upon is clearly analogous and their teachings properly relied on and combined as discussed previously, repeatedly.  "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).  Appellants position that “Takeoka is very clearly directed to a ‘thin film polymer having a functional substance’ bonded to both surfaces of the film” is both accurate and irrelevant to the prima facie case of obviousness set forth by the Appellee.  This is because, as has repeatedly been asserted by the Appellee in reliance on the actual disclosure of Takeoka, while Takeoka does indeed require the incorporation of active agents on the surface of the films described, literally nothing of the disclosure of Takeoka prohibits a skilled artisan from incorporating active agents within the film itself.  A search of the text of the Takeoka document for such a disclosure, criticism, or discreditation will be, and has repeatedly been, fruitless.  On this basis, consideration of the analogous art of Maruyama is appropriate.  Maruyama continues to describe methods of incorporating active agents, such as those taught by each of Takeoka and Jha, within thin polymer layers formed from combinations of cationic and anionic polymers.  Appellants focus on a single paragraph of Maruyama fails to properly apprehend the entirety of the disclosure, and therefore overlooks information the Examiner has previously, and continues to rely upon.  Specifically, Appellants’ attention is directed to paragraphs 37-39 of the Maruyama publication, which describes combining drug and film-forming polymers in solution which is then cast and dried, resulting in a film with drug homogeneously distributed throughout the film, and not merely adsorbed to the outer surfaces.  

Appellants assertion that Takeoka fails to teach “any” film thickness is contradicted by the teachings of Takeoka, asserting that the “various thicknesses,” taught without limitation by Takeoka, is somehow different from “any” thickness.  Appellants offer no evidence to support their assertion that the semantic distinction between “various” and “any” is in any way important to the analysis, and is therefore unpersuasive.  As set forth previously and again above, while the exemplified embodiments of the films of Takeoka are thinner than those of the instant claims, Appellants have offered no evidence to contradict the conclusion that increasing the thickness of such a drug-containing topically applicable film is obvious given the state of the art.  This position is bolstered by the Takeoka disclosure itself, which describes formation of a “multi-layer structure controlled to have an arbitrary thickness.”  [0004], see also [0028] (the thin film polymer structure of the present invention is a single-layer thin film or a multi-layer thin film…”).  Appellants arguments appear to advance the idea that the thin films of “various” thickness are necessarily bound by the limits of exemplary films specifically and explicitly described.  Assuming Appellants are correct, a position that the Appellee does not concede and which the art itself contradicts, even if that were the case and single layer films described by Takeoka are bound by the exemplary embodiments therein described, a position which the law of obviousness does not endorse, Takeoka describes multilayer films which presumably would result from the lamination of multiple of the exemplary thin films Takeoka explicitly describes.  This suggests to the skilled artisan, as the Appellee has maintained throughout the three-and-a-half years of reliance on the Takeoka reference, that the thickness of the films described is in fact a result effective variable suitable for optimization via routine experimentation, and therefore prima facie obvious in the absence of secondary indicia of nonobviousness.  As has been repeatedly indicated, the record at present is devoid of such evidence and the prima facie case of obviousness arrived at as a result remains proper.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
Appellants argue that because Maruyama describes dipping cosmetic sheets in active agents as a process known in the prior art as a method of providing active agents in cosmetic sheets, rather than as a specific embodiment of the particular invention of Maruyama, this somehow serves to negate the fact that Maruyama describes dipping cosmetic sheets in active agents as a means of providing active agents in cosmetic sheets.  This strains credulity for, as Appellants are well aware, art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Maruyama does indeed disclose multiple methods of incorporating active agents into topically applicable polymer films: dipping such a film into a solution, or incorporating the agent into solution before casting the composition into a film.  That only one serves as the focus of the inventive method does nothing to detract from the totality of the disclosure.
Appellants reiterate the position that combining the teachings of Takeoka and Maruyama would somehow alter the intended purpose and principle of operation of Takeoka.  This characterization of the teachings of Takeoka again misrepresents what Takeoka actually teaches.  Appellants are once more reminded that Takeoka remains absolutely silent as to whether an additional quantity of the active agent which appears on the surface of such sheets may be provided within the body of the sheet itself.  To be sure, Takeoka does not explicitly describe the incorporation of active agents throughout the cosmetic sheets described, requiring only that agents be present at either surface of the sheet; however, neither does Takeoka criticize, discredit, or otherwise discourage the solution claimed, rendering the skilled artisan’s reliance on the teachings of Maruyama appropriate in the context of assembling topical cosmetic active agent delivering compositions.  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  As such, nothing of combining Takeoka with Maruyama would, as Appellants assert, render a film so modified unsatisfactory for the purpose of delivering an active agent topically to the skin surface, as these are the goal shared by each of the Takeoka and Maruyama compositions.  
Appellants assert that there is no reasonable expectation of success combining the cosmetic sheet technology of Takeoka with the cosmetic sheet technology of Maruyama owing to the alleged unpredictability of the art.  This position is undermined by the fact that each of Takeoka and Maruyama manage to assemble the kind of films encompassed within the breadth of the compositions and methods claimed, and that the standard of obviousness is not absolute predictability.  Appellants offer no evidence over the teachings of Takeoka and Maruyama to call into question the predictability and enablement of the art, and Appellants’ arguments on this point, extensive though they may be, are unpersuasive.  See Okajima v. Bourdeau, 261 F.3d 1350, 1355 (Fed. Cir. 2001) (“the absence of specific findings on the level of skill in the art does not give rise to reversible error where the prior art itself reflects an appropriate level and a need for testimony is not shown.”); In re GPAC Inc., 57 F.3d 1573, 1579 (Fed. Cir. 1995), See In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (indicating that evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness).  Appellants assertion that the disclosure of Maruyama itself calls into question the enablement of Maruyama, aside from being absurd on its face, is actually contradicted by the disclosure of Maruyama itself.  The sections referred to by Appellants in fact do not concern the films which Maruyama describes, but instead concern the prior art which Maruyama sought to, and did, improve upon.  The entirety of Appellants many pages of arguments on the point of Maruyama somehow calling into question its own enablement describe not an inability of the teachings of Maruyama to provide for flexible films for topical application to the skin, but instead describe, at best, challenges known in the art which the teachings of Maruyama address.  See, e.g., Medichem, SA v. Rolabo, SL, 437 F.3d 1157, 1165 (Fed. Cir. 2006) (A given course of action often has simultaneous advantages and disadvantages), see also In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980) (attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence), and In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969)(in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product).
Appellants assertion that Maruyama and Takeoka are incompatible for combination owing to the fact that the films of Takeoka are insoluble and those of Maruyama soluble is unpersuasive as overlooking the teachings the examiner has relied upon.  Appellants are reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Maruyama is relied upon solely to establish alternative means known in the art of incorporating topically deliverable active agents into polymeric films for topical application to the skin.  The solubility of the film is irrelevant to this understanding and analysis in the absence of evidence tending to establish some criticality of the distinction.  To date, the record is devoid of such evidence.
Appellants’ arguments concerning the absence of motivation to incorporate any of the specific cosmetic actives recited by Jha into the films suggested by the combined teachings of Takeoka and Maruyama are unpersuasive.  As has repeatedly been established, Takeoka places absolutely no limitation on the kinds of active agents which are compatible with the topical polymeric film drug delivery systems described.  Armed with that understanding, the specific recitation by Jha of the particular active agents Appellants have here claimed as suitable for topical application to the skin gives rise to a proper prima facie case of obviousness.  This is because generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.  It is not invention.”).
Appellants arguments concerning the Jha invention being an aqueous solution (albeit an aqueous solution designed to provide a film when applied to the skin) distinct from the films of Takeoka and Maruyama are unpersuasive, because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Jha establishes that each of the claimed cyclodextrins, antibacterials, anti-acne agents, anti-sebum agents, and skin whitening agents are compatible with topically applied cosmetic films incorporating, for example, the chitosan taught by Takeoka and falling within the metes and bounds of the claimed methods and compositions.  Because Takeoka describes their sheets as structures for delivering, again without limitation, drugs to a target surface, permits the wide consideration of suitable active agents for incorporation and topical application.  This is further supported by the fact that the compositions of Jha re explicitly described as film forming compositions for deposition on a target surface.  See Jha (Abs., Pg.6 (“the film forming polymers for use in the deodorant composition of the present invention is a component that dries completely at room conditions to form a continuous film that helps deposit other components on the skin.”).  The art being analogous and a rationale for the skilled artisan’s combination of teachings provided, nothing more is required for a proper prima facie case of obviousness.
Appellants’ arguments concerning the expectation of success in combining the teachings of Jha with those of Takeoka and Maruyama are unpersuasive for the same reasons Appellants arguments concerning combining Takeoka and Maruyama fail.  See Okajima, GPAC, and In re Rinehart, supra.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SEAN M BASQUILL/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
Conferees:  

 /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613          

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                                                                                                                                                                                                                     
 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.